UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7491



JOE C. SPEARS,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Jerome B. Friedman, District Judge.
 (CA-98-405-2)


Submitted:   February 25, 1999             Decided:   March 9, 1999


Before HAMILTON, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joe C. Spears, Appellant Pro Se. Hazel Elizabeth Shaffer, Assis-
tant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2254 (West 1994 & Supp. 1998).

We have reviewed the record and the district court’s opinion

accepting the recommendation of the magistrate judge and find no

reversible error.   Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court. See Spears v. Angelone, No. CA-98-405-2 (E.D. Va. Sept. 25,

1998).*   We deny Appellant’s motion for summary judgment and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




     *
       Although the district court’s order is marked “filed” on
September 22, 1998, the district court’s records show that it was
entered on the docket sheet on September 25, 1998. Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the order was physically entered on the docket
sheet that we take as the effective date of the district court’s
decision. Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                2